EXHIBIT 10.24
 
 
 
PROMISSORY NOTE EXTENSION AGREEMENT
 
 

$100,000.00  June 4, 2013

 
For value received, Guardian 8 Holdings, a Nevada corporation (the “Maker”)
promised to pay to C. Stephen Cochennet, or its registered assigns or successors
in interest (the “Holder”) the Principal Amount and Interest (both as defined
below) in the manner and upon the terms and conditions as set forth in that Term
Note (“Note”) in the sum of Fifty Thousand Dollars ($50,000), dated March 6,
2013, which Note becomes due and payable on or about June 4, 2013.


By execution by the parties herein, this Promissory Note Extension Agreement
extends the Maturity Date of the Note to and including September 1, 2013. All
terms and conditions of the Note shall remain the same other than the Maturity
Date.


IN WITNESS WHEREOF, Maker and Holder have caused this Promissory Note Extension
Agreement to be executed and delivered as of the day and year first above
written.


“Maker”
Guardian 8 Holdings
a Nevada corporation






By: /s/ Kathleen Hanrahan                                        
                                                                           
                                                                                               
Kathleen Hanrahan, Chief Financial Officer


“Holder”








/s/ C. Stephen Cochennet                                         
                                                                           
C. Stephen Cochennet